Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1, 8, 17, and all dependent claims allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “a support arm usable with a gantry robot system, the support arm comprising: an interface connectable to an end effector; a telescoping section operatively connected to the interface; a tensile force transmitting member connected to an actuator, wherein the actuator is configured to move the interface towards and away from the actuator via the tensile force transmitting member; an inflatable outer cover at least partially encasing the telescoping section and the tensile force transmitting member; and a fluid pump configured to inflate the inflatable outer cover.”, as recited in Claim 1 specifically:
the structural and operative relationship between the robotic gantry support arm, interface connectable to an end effector, end effector, telescoping section connected to the interface, tensile force transmitting member, actuator, inflatable outer cover, and fluid pump. Especially as it relates to the outer cover being inflatable by the fluid pump to extend the inflatable cover over the telescoping section as the telescoping section extends and contracts as a result of the tensile force transmitting member being actuated by the actuator.
The art of record fails to render obvious the claimed combination of: “a support robot system, comprising: a gantry for providing at least two degrees of motion; and a support arm connected to the gantry, wherein the support arm provides at least an additional degree of motion with relation to the two degree of motion provided by the gantry, the support arm comprising: an interface connectable to an end effector; a telescoping section operatively connected to the interface; a tensile force transmitting member operably connected to an actuator, wherein the actuator is capable of moving the interface towards and away from the actuator via the tensile force transmitting member; an inflatable outer cover at least partially encasing the telescoping section and the tensile force transmitting member; and a fluid pump configured to inflate the inflatable outer cover.”, as recited in Claim 8 specifically:
the structural and operative relationship between the robotic gantry support arm, interface connectable to an end effector, end effector, telescoping section connected to the interface, tensile force transmitting member, actuator, inflatable outer cover, and fluid pump. Especially as it relates to the outer cover being inflatable by the fluid pump to extend the inflatable cover over the telescoping section as the telescoping section extends and contracts as a result of the tensile force transmitting member being actuated by the actuator.
The art of record fails to render obvious the claimed combination of: “a support robot system comprising: at least one first support arm, wherein the at least one first support arm provides at least one degree of motion; a support arm supporting mechanism connected to the at least one first support arm and capable of providing at least two degrees of motion with relation to the at least one degree of motion of the at least one first support arm, wherein the at least one first support arm further comprises: an biomimetic actuator connectable to an end effector; a telescoping section operatively connected to the biomimetic actuator; a tensile force transmitting member connected to an actuator, wherein the actuator is capable of moving the biomimetic actuator towards and away from the actuator via the tensile force transmitting member; and an inflatable outer cover at least partially encasing the telescoping section and the tensile force transmitting member; and a fluid pump configured to inflate the inflatable outer cover.”, as recited in Claim 17 specifically:
the structural and operative relationship between the at least one support arm, support arm supporting mechanism, biomimetic actuator, telescoping section connected to the biomimetic actuator, tensile force transmitting member, actuator, inflatable outer cover, and fluid pump. Especially as it relates to the outer cover being inflatable by the fluid pump to extend the inflatable cover over the telescoping section as the telescoping section extends and contracts as a result of the tensile force transmitting member being actuated by the actuator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant’s amendments and related arguments, see Response to Non-Final Office Action, filed 2020/12/22, with respect to the Examiner’s Rejection of Claims 1-21 have been fully considered and are persuasive.  The Examiner’s Rejection of Claims 1-21 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                     
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652